COOK, Judge
(dissenting):
The majority rejects the trial judge’s finding of no recruiter misconduct as a matter of law because the Government presented no evidence directly contradicting the testimony of the appellant. However, a judge is not required, as a matter of law, to believe an accused; his testimony can be weighed in the same manner as any other witness. United States v. Nash, 5 U.S.C.M.A. 550, 18 C.M.R. 174 (1955); United States v. Whitley, 3 U.S.C.M.A. 639, 14 C.M.R. 57 (1954); United States v. Doyle, 3 U.S.C.M.A. 585, 14 C.M.R. 3 (1954).
Appellant asserted that he answered in the negative a question on his application for enlistment as to the existence of a civilian criminal conviction. He maintained he *424was told to do so by Sergeant First Class Craig, the recruiter who processed his enlistment. On cross-examination, however, he conceded he concealed the fact that he had been convicted until he “got in trouble” in the military, and he was aware that he might benefit from his concealment. He also represented in his testimony that he never talked to Staff Sergeant Corker in regard to his enlistment; but after Sergeant Corker testified to the contrary, he again took the stand, this time to say he did have some conversation with Corker, but he did not discuss his enlistment. Could not the trial judge believe that the accused lied as to his relationship with Corker; and believing that, could he not conclude that appellant had also lied as to his discussion with Sergeant Craig? I believe he could.
As I view the evidence, the military judge was presented with a simple issue of credibility. United States v. Polak, 10 U.S.C.M.A. 13, 27 C.M.R. 87 (1958). See United States v. Lowry, 2 M.J. 55, 58 (C.M.A.1976). Although the Government did not present testimony directly contradicting the appellant on the critical point of why he lied on his formal enlistment application, the appellant conceded he had been convicted of grand larceny before he entered the service; after first categorically denying having anything to do with Sergeant Corker in the enlistment process, he conceded he had talked to him in the course thereof; he conceded he had lied to numerous persons to conceal the fact that he had been convicted by a civilian court; and, finally, he admitted the conviction only when he concluded he would benefit from the disclosure. Under the circumstances, I have no doubt the trial judge could reject appellant’s testimony, and conclude, as he did, that no recruiter misconduct tainted appellant’s enlistment.
The remaining assignment of error questions whether the military judge complied with the requirements of United States v. King, 3 M.J. 458 (C.M.A.1977) and United States v. Green, 1 M.J. 453 (C.M.A.1976). I am satisfied that the providency inquiry was sufficient. I would affirm the decision of the Court of Military Review.